Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GRAPHIC COMMUNICATIONS
CONFERENCE OF THE INTERNATIONAL
BROTHERHOOD OF TEAMSTERS
NATIONAL PENSION FUND; GEORGE
TEDESCHI, TRUSTEE; and MALCOLM
PRITZKER, TRUSTEE,

Plaintiffs,
v.
MONTCO ADVERTISING SPECIALTIES, INC.;
and
MICHAEL LORAH,

Defendants.

“et aggeet Meee Nang” Naeem” amet” met” Neer “amet” hae” ee” Mime” “emt” “Name” Nema” “ese emer” ge”

 

COMPLAINT
The Plaintiffs, Graphic Communications Conference of the International Brotherhood of
Teamsters National Pension Fund (the “Fund”); George Tedeschi, Trustee; and Malcoim
Pritzker, Trustee, bring this action against the Defendant Montco Advertising Specialties, Inc.
(“Montco Advertising”) and Montco Advertising’s former President and Secretary-Treasurer,
Michael Lorah, to collect withdrawal liability payments owed to a multi-employer pension plan
pursuant to Section 4201, et seg. of the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1381, et seq.
Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 2 of 10

JURISDICTION AND VENUE
1. This Court has jurisdiction of the action under Section 4221(b)(1) of ERISA, 29 U.S.C. §
1401(b)(1), and 28 U.S.C. § 1331. Plaintiffs seek to enforce the provisions of ERISA and the
terms of the pension fund, seek redress for Defendants’ violations of ERISA, and seek all other
appropriate legal or equitable relief under ERISA.
2. Venue in this Court is proper pursuant to 29 U.S.C. § 1451(d) and 28 U.S.C. § 1391.
Where an action is brought under ERISA Section 4301 (29 U.S.C. §§ 1451) in district court of
the United States, it may be brought at Plaintiff's discretion, in the district where the plan is
administered, where the breach took place, or where a Defendant resides or may be found.
Montco Advertising and Michael Lorah can be found in this district, thus jurisdiction and venue

are properly grounded with this Court.

PARTIES
3, The Fund is established pursuant to agreements between Local 14-M of the Graphic
Communications Conference of the International Brotherhood of Teamsters, among other local
unions, and Montco Advertising, among other employers, to provide for pensions and related
benefits to employees covered by collective bargaining agreements between participating local
unions and employers. The Fund is an employee benefit plan within the meaning of ERISA
Sections 3(3) and 3(37)(A), 29 U.S.C. §§ 1002(3) and 37(A), and is controlled and managed by
certain fiduciaries within the meaning of Section 402 of ERISA, 29 U.S.C. § 1102. The Fund’s
principal place of business for such purposes is in Carol Stream, Illinois.
4. Plaintiffs George Tedeschi and Malcolm Pritzker are Co-Chairmen of the Board of

Trustees of the Fund. Tedeschi and Pritzker are “plan sponsors” as defined in Section 3(16)(B)
Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 3 of 10

of ERISA, 29 U.S.C. § 1002(16)(B), and are authorized to bring this action pursuant to Sections
4221(b)(1), 4301(a) and 502(a)(3) of ERISA, 29 U.S.C. §§ 1401(b)(1), 1451(a), 1132(a)(3).

5. Upon information and belief, Montco Advertising was incorporated in the state of
Pennsylvania and engaged in the business of commercial printing at 9 South Forest Ave. Unit B,
Norristown, P.A. 19401.

6. Upon information and belief, for all relevant periods, Michael Lorah owned, operated,
and controlled Montco Advertising as its President, Secretary and Treasurer.

7. Upon information and belief, Michael Lorah is a resident of the state of Pennsylvania and
is located at 1005 Mather Lane, West Chester, P.A. 19382. Michael Lorah is being sued in his
individual capacity because of facts warranting piercing the corporate veil.

8. On July 25, 2017, Montco Advertising’s manufacturing assets were sold to Aura Badge

Company. Montco Advertising ceased operations on August 4, 2017.

FACTUAL ALLEGATIONS
9. The Fund is primarily funded by contributions, and investment income thereon, remitted
by multiple participating employers in accordance with negotiated collective bargaining
agreements between those participating employers and labor organizations affiliated with the
Graphic Communications Conference of the International Brotherhood of Teamsters. All
principal and income from such contributions and investments thereof is held for the exclusive
purpose of providing pension and related benefits to participants and beneficiaries of the Fund
and paying the Fund’s administrative expenses.
10. Local 14-M served as the collective bargaining representative of certain Montco

Advertising employees. Montco Advertising participated in the Fund in accordance with a series
Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 4 of 10

of collective bargaining agreements (“CBA”) entered into between Montco Advertising and
Local 14-M.

11. | Under ERISA Section 4202, 4203 and 4219, 29 U.S.C. § 1382, 1383 and 1399, when
certain conditions are met, a multiemployer plan must assess withdrawal liability to each
participating employer that has a complete withdrawal from the Fund.

12. The withdrawal liability assessed to a participating employer when it has a complete
withdrawal from the Fund is essentially that participating employer’s proportionate share of the
multiemployer plan’s unfunded vested benefit liability and is based on the participating
employer’s contribution history to the Fund.

13. Onan annual basis, Montco Advertising and its President, Michael Lorah, received
notice from the Fund that withdrawal liability would be assessed on any employer that withdrew
from the Fund. Montco Advertising and Mr. Lorah also received an Employer Withdrawal
Liability Manual from the Fund on or about May 1, 2015 explaining how withdrawal liability
would be calculated if Montco Advertising withdrew from the Fund.

14. During the Fund’s Plan Year ended April 30, 2018, Montco Advertising experienced a
complete withdrawal from the Fund as a result of a permanent cessation of Montco Advertising’s
obligation to contribute to the Fund, as set forth in ERISA Section 4203, 29 U.S.C. § 1383.

15. On October 2, 2017, the Fund assessed Montco Advertising’s withdrawal liability, in
accordance with Section 4203 of ERISA, 29 U.S.C. § 1383, in the amount of $1,690,045.83 as a
result of Montco Advertising’s complete withdrawal from the Fund.

16.‘ In accordance with Section 4219(b) of ERISA, 29 U.S.C. § 1399(b), the Fund notified
Montco Advertising of the withdrawal liability assessment by sending the required notice to

Montco Advertising and Mr. Lorah on October 3, 2017. The Fund's assessment letter included a
Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 5 of 10

demand for payment of withdrawal liability in the amount of $1,690,045.83; Montco
Advertising’s monthly payment schedule, as required by ERISA Section 4219(b); and identified
Montco Advertising’s right to request a review of the assessment. Montco Advertising was
required to begin making monthly employer withdrawal liability payments to the Fund beginning
December 3, 2017.

17. Montco Advertising did not request review of the Fund’s withdrawal liability assessment.
18. Instead, Montco Advertising commenced remitting its monthly withdrawal liability
payment to the Fund in December 2017 and continued making such monthly payments through
May 2018, and submitting a partial payment in June 2018. In total, Montco Advertising paid the
Fund $6,740.61 in withdrawal liability between the months of December 2017 and June 2018.
19. On November 5, 2018, the Fund notified Montco Advertising and Mr. Lorah that its
withdrawal liability payments beginning in June 2018 were overdue, and that the company
would be in default, as that term is defined in Section 4219(c)(5)(A) of ERISA, 29 U.S.C.

§ 1399(c)(S}(A), if the delinquent payments were not received by the Fund by January 4, 2019.
A true, correct and complete copy of the overdue withdrawal liability payment letter is attached
hereto as Exhibit 1.

20. On December 7, 2018, the Fund sent additional notification to Montco Advertising and
Mr. Lorah that its withdrawal liability payments beginning in June 2018 were overdue, and that
the company would be in default, as that term is defined in Section 4219(c)(5)(A) of ERISA, 29
U.S.C. § 1399(c)(5){A), if the delinquent payments were not received by the Fund by February 5,
2019. A true, correct and complete copy of the overdue withdrawal liability payment letter is

attached hereto as Exhibit 2.
Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 6 of 10

21. Pursuant to 4219(c)(5) of ERISA, 29 U.S.C. 1399(c)(S), a party is in default with respect
to the withdrawal liability payments that it owes to a multiemployer pension fund, if it has not
cured its failure to pay its withdrawal liability installment payments within sixty (60) days
following notice and a demand.

22. Montco Advertising failed to cure its default in making withdrawal liability payments to
the Fund on or before February 5, 2019.

23. Because Montco Advertising was delinquent in the withdrawal liability payments that it
owed to the Fund, and did not cure this delinquency within sixty (60) days of receipt of the
Fund’s demand, Montco Advertising is in default of its statutory obligation to make withdrawal
liability payments to the Fund. As a result, Montco Advertising is statutorily liable to the Fund
for the remaining unpaid principal of its withdrawal liability, totaling $1,683,305.22, plus
accrued interest on the unpaid amounts owed from the due date of the first owed payment not
timely made, liquidated damages, reasonable attorney’s fees and costs, and other legal relief as
deemed appropriate by the Court in accordance with ERISA Sections 4301(e) and 502(g)(1) and
(2), 29 U.S.C. §§ 1451(e) and 1132(g)1) and (2).

24. | Because Michael Lorah received notice of employer withdrawal liability prior to selling
Monto Advertising’s assets to Aura Badge Company, and subsequently used his control of
corporate assets to further his own personal interests by intermingling his personal interests with

the corporation’s interests, Mr. Lorah is individually liable to the Fund.
Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 7 of 10

COUNT I
LIABILITY AGAINST MONTCO ADVERTISING

25. Plaintiffs reallege and incorporate by reference each and every allegation set forth in
paragraphs | through 24.

26. | Montco Advertising’s failure to timely remit the assessed withdrawal liability payments
has resulted in the company being in default, thereby permitting the Fund to recover payment of
the entire outstanding amount of withdrawal liability assessed by the Fund and owed by Montco
Advertising, plus accrued interest on that amount from the date those amounts were due, in
accordance with Sections 4219(c)(5) and 4221(b)(1) of ERISA, 29 U.S.C. §§ 1399(c)(5),
1401(b)(1).

27. _ ERISA Section 4301(b), 29 U.S.C. § 1451(b), provides that an action involving an
employer’s failure to timely make withdrawal liability payments shall be treated in the same
manner as a delinquent contribution within the meaning of ERISA Section 515, 29 U.S.C. §
1145. Thus, Montco Advertising is also liable for liquidated damages, costs, and reasonable
attorneys’ fees, pursuant to ERISA Sections 4301(e) and 502(g){1), 29 U.S.C. §§ 1451(e) and
1132(g)(1).

28. ‘Plaintiffs, therefore, seek a judgment against Montco Advertising for $1,683,305.22, the
entire amount of the assessed withdrawal less the six full payments and one partial payment
Montco Advertising has made to the Fund to date, pursuant to ERISA Section 4219(c)(5), 29
U.S.C. § 1399(c)(5), plus pre-judgment and post-judgment interest, liquidated damages and costs
and reasonable attorneys’ fees, in accordance with Sections 502(g)(2), 4219(c)(5) and 4221(b)(1)

of ERISA, 29 U.S.C. §§ 1132(g)(2), 1399(c)(5) and 1401(b)(1).
Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 8 of 10

COUNT II
LIABILITY AGAINST MICHAEL LORAH

29. ‘Plaintiffs reallege and incorporate by reference each and every allegation set forth in
paragraphs | through 28.

30. | Michael Lorah, acting as Montco Advertising’s President, Secretary, and Treasurer, sold
Montco Advertising’s manufacturing assets to Aura Badge Company, a commercial printing
business located at 264 Clayton Ave., Clayton, NJ.

31. At the time of the asset sale, Mr. Lorah was on notice of the Fund’s application of
employer withdrawal liability based on the Employer Withdrawal Liability Manual sent by the
Fund to Mr. Lorah and Montco Advertising on or around May 1, 2015, and the following annual
Update on the Potential Assessment of Employer Withdrawal Liability notifications sent by the
Fund to Mr. Lorah and Montco Advertising.

32. Mr. Lorah, in control of Montco Advertising, used that control or corporate assets to
further his own personal interests by intermingling his personal interests with the corporation's
interests.

33. Therefore, the Fund can pierce the corporate veil and pursue collection of the withdrawal
liability owed to the Fund directly from Mr. Lorah.

34. Plaintiffs, therefore, seek a judgment against Mr. Lorah for $1,683,305.22, the entire
amount of the assessed withdrawal less the 6 full payments and one partial payment Montco
Advertising has made to the Fund to date, pursuant to ERISA Section 4219(c)(5), 29 U.S.C. §
1399(c)(5), plus pre-judgment and post-judgment interest, liquidated damages and costs and
reasonable attorneys’ fees, in accordance with Sections 502(g)(2), 4219{c)(5) and 4221(b)(1) of

ERISA, 29 U.S.C. §§ 1132(g)(2), 1399(c)(5) and 1401(b)(1).
Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 9 of 10

PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs pray for a judgment providing that Defendants Montco

Advertising and Michael Lorah are liable to immediately pay to the Fund the following sums in

accordance with ERISA Sections 4219(c)(5) and 4221(b)(1), 29 U.S.C. §§ 1399(c)(5),

1401(b\(1):

a.

the amount of the assessed withdrawal liability, less the payments made, equal to
$1,683,305.22;

interest calculated pursuant to PBGC regulation section 4219.32 from the due date
of the first withdrawal liability payment owed by Defendant which was not timely
made to the Fund;

liquidated damages equal to the greater of:
i. the accrued interest on the delinquent withdrawal liability payments
not paid when due at the time of judgment, or

ii. an amount equal to twenty percent (20%) of the amount of delinquent
withdrawal payments not paid when due at the time of judgment
pursuant to ERISA Sections 4301{b) and 502(g)(2),29 U.S.C. §§
1451(b) and 1132(g)(2)); and

post judgment interest;
additional costs and reasonable attorneys’ fees associated with this lawsuit; and

such other relief as the court deems proper.

Respectfully submitted,

Chie ¢ sae

Stephen C. Richman (PA 15884)
Markowitz & Richman

123 S. Broad Street — Suite 2020
Philadelphia, PA 19109

(215) 875-3114

(215) 790-0668 (fascimile)
srichman@markowitzandrichman.com

 
Case 2:19-cv-02013-MSG Document1 Filed 05/07/19 Page 10 of 10

Dated: May 7, 2019

Peter J. Leff /s/
Peter J. Leff (DC 457576)
Mooney, Green, Saindon, Murphy & Welch, P.C.
1920 L Street, NW, Suite 400
Washington, D.C. 20036
(202) 783-0010
(202) 783-6088 (fascimile)
pleff@mooneygreen.com

Attorneys for Plaintiffs Graphic Communications
Conference of the International Brotherhood of Teamsters
National Pension Fund and its Co-Chairmen Trustees,
George Tedeschi and Malcolm Pritzker

10
